Title: From George Washington to Joseph Trumbull, 9 June 1776
From: Washington, George
To: Trumbull, Joseph

 

Sir,
Head Quarters [New York] June 9th 1776

I herewith transmit you the Resolutions of Congress for several Augmentations of the Army—With Respect to Canada, I must inform you, that the last Accounts abound with Complaints of the deplorable Scarcity of Provisions, which our Men labour under; and mention the Impossibility of procuring Relief in that Colony—you will therefore, with all Expedition, forward a Supply of Meat and Flower; (particularly of the latter) to Albany—As there is a Reinforcement of six thousand Men shortly to be sent to Canada, there is a Prospect of the Want of Necessaries being still increased—in making Provision for the Troops already there, you must have a View to the Augmentation, which I fear will be sent before any Preparation can be made for them by Mr Price.
As to the flying Camp, it is probable, that it’s first Station will be in the Neighbourhood of Amboy. I am Sir, your most obedient Servant

Go: Washington


P.S. I am informed, that several Merchants are about to purchase Salt Pork for Exportation; and I would recommend it to you to apply immediately to the Provincial Congress, to take some Measures to prevent them, as there is not only a Probability that it may fall into the Hands of the Enemy, but we may ’ere long experience the Want of it ourselves.

